UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-QSB (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended: September 30, 2007 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24721 LEXON TECHNOLOGIES, INC. (Exact name of registrant as specified in charter) Delaware 87-0502701 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 8 Corporate Park, Suite 300, Irvine, California 92606 (Address of principal executive offices) (Zip Code) Issuer's telephone number, including area code: (949)752-7700 Securities registered pursuant to section 12(b) of the Act: Title of each class Name of each exchange on which registered None N/A Securities registered pursuant to section 12(g) of the Act: Common Stock, par value $0.001 per share (Title of class) Check whether the Issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (1) Yes ý No o (2) Yes ý No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ý No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of November 14, 2007, Lexon had 34,183,778 shares of its common stock, par value $.001 outstanding. Transitional Small Business Disclosure Format (Check one): Yes o No ý TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS F-1 - F-13 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 3. CONTROLS AND PROCEDURES 4 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 5 ITEM 2. CHANGES IN SECURITIES 5 ITEM 3. DEFAULT BY THE COMPANY ON ITS SENIOR SECURITIES 5 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITIES HOLDERS 5 ITEM 5. OTHER INFORMATION 5 ITEM 6. EXHIBITS 5 SIGNATURES 6 EX-31.1 (07SEPT PRIN EXEC 302 CERT) EX-31.2 (07SEPT PRIN FIN 302 CERT) EX-32 (07SEPT PRIN EXEC AND FIN 906 CERT) 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Balance Sheets ASSETS September 30, 2007 December 31, 2006 (Unaudited) CURRENT ASSETS Cash and cash equivalents (Note 2) $ 9,703 $ 227 PROPERTY AND EQUIPMENT, net (Notes 1 and 3) 1,339 - OTHER ASSETS Investments (Note 4) 105,679 104,839 Deposits and other assets 5,925 6,568 Total Other Assets 111,604 111,407 TOTAL ASSETS $ 122,646 $ 111,634 CURRENT LIABILITIES Accounts payable $ 542,996 $ 546,764 Due to related parties (Note 5) 400,502 421,753 Accrued expenses (Note 6) 802,526 1,658,316 Convertible notes payable (Note 11) 86,960 128,575 Notes payable (Note 7) 174,982 25,000 Total Current Liabilities 2,007,966 2,780,408 CONTINGENT LIABILITIES (Note 6) 274,610 274,610 STOCKHOLDERS' DEFICIENCY Common stock, par value $0.001 per share; 100,000,000 shares authorized; 34,183,778 shares issued and outstanding 34,184 34,184 Additional paid-in capital 3,066,839 3,066,839 Accumulated other comprehensive loss (Note 10) (125,685 ) (119,837 ) Deficit accumulated during the development stage (5,135,268 ) (5,924,570 ) Total Stockholders' Deficiency (2,159,930 ) (2,943,384 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIENCY $ 122,646 $ 111,634 The accompanying notes are an integral part of these consolidated financial statements. F-1 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Operations For the Three Months and the Nine Months Ended September 30, 2007 and 2006 and the Period from Inception on July 18, 2001 through September 30, 2007 (Unaudited) From Inception on July 18, 2001 For the Three Months Ended For the Nine Months Ended Through September 30, September 30, September 30, 2007 2006 2007 2006 2007 REVENUES $ - $ - $ - $ - $ - EXPENSES Research and development - 3,400 - 25,923 - Selling, general and administrative 11,834 129,448 91,679 656,929 179,253 Bad debt expense - 16,440 - 16,440 - Depreciation and amortization 310 12,854 811 38,486 1,040 Total Expenses 12,144 162,142 92,490 737,778 180,293 INCOME (LOSS) FROM OPERATIONS (12,144 ) (162,142 ) (92,490 ) (737,778 ) (180,293 ) OTHER INCOME (EXPENSES) Interest income - 1 - 715 - Other income - Gain (loss) on sale or foreclosure of assets - (17 ) - (17,537 ) - Gain on forgiveness of debt (Note 6) - - 888,000 - 888,000 Interest expense (2,117 ) (2,903 ) (6,208 ) (8,615 ) (8,206 ) Impairment of goodwill - (1,851,692 ) - (1,851,692 ) - Gain (loss) from investment - Gain (loss) from discontinued operation - Total Other Income (Expenses) (2,117 ) (1,854,611 ) 881,792 (1,877,129 ) 879,794 NET INCOME (LOSS) $ (14,261 ) $ (2,016,753 ) $ 789,302 $ (2,614,907 ) $ 699,501 BASIC LOSS PER SHARE $ (0.01 ) $ (0.06 ) $ 0.02 $ (0.08 ) WEIGHTED AVERAGE NUMBER OF COMMON STOCKS OUTSTANDING 34,183,778 34,183,778 34,183,778 34,183,778 The accompanying notes are an integral part of these consolidated financial statements. F-2 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders' Equity and Other Comprehensive Income the Period from Inception on July 18, 2001 through September 30, 2007 (Unaudited) Deficit Accumulated Accumulated Additional Other During the Common Stock Paid-in Subscription Comprehensive Development Shares Amount Capital Receivable Income (loss) Stage Balance, July 18, 2001 - $ - $ - $ - $ - $ - July 2001 - stock issued for services at $0.001 per share 13,720,000 13,720 - August 2001 - stock issued for cash at $0.25 per share 2,280,000 2,280 567,720 (220,000 ) - - October 2001 - stock issued for technology at $0.25 pr share 1,500,000 1,500 373,500 - - - Net loss for the period ended December 31, 2001 - (522,180 ) Balance, December 31, 2001 17,500,000 17,500 941,220 (220,000 ) - (522,180 ) Receipt of subscription receivable - - - 220,000 - - April 2002 - stock issued to acquire Phacon Corporation (Note 1) 1,648,778 1,649 (641,346 ) - - - September 2002 - stock issued for cash at $0.25 per share 280,000 280 69,720 - - - December 2002 - stock issued for cash at $0.83 per share 120,000 120 99,880 - - - Net loss for the period ended December 31, 2002 - (473,510 ) Balance, December 31, 2002 19,548,778 19,549 469,474 - - (995,690 ) January 2003 - stock issued for cash at $0.83 per share 240,000 240 199,760 - - - March 2003 - stock issued for cash at $0.25 per share 840,000 840 209,160 - - - December 2003 - stock issued for cash at $0.25 per share 60,000 60 14,940 - - - Foreign currency translation - 4,729 - Net loss for the period ended December 31, 2003 - (611,808 ) Balance, December 31, 2003 20,688,778 $ 20,689 $ 893,334 $ - $ 4,729 $ (1,607,498 ) The accompanying notes are an integral part of these consolidated financial statements. F-3 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders' Equity and Other Comprehensive Income (Continued) the Period from Inception on July 18, 2001 through September 30, 2007 Deficit Accumulated Accumulated Additional Other During the Common Stock Paid-in Subscription Comprehensive Development Shares Amount Capital Receivable Income (loss) Stage Balance, December 31, 2003 20,688,778 $ 20,689 $ 893,334 $ - $ 4,729 $ (1,607,498 ) October 2004 - stock issued for cash at $0.25 per share 4,000,000 4,000 996,000 - - - December 2004 - stock issued for cash at $0.11 per share 6,125,000 6,125 693,875 - - - December 2004 - stock issued for services at $0.25 pr share 1,000,000 1,000 249,000 - - - December 2004 - stock issued in lieu of outstanding debt at $0.10 per share 2,370,000 2,370 234,630 - - - Foreign currency translation - 1,589 - Net loss for the period ended December 31, 2004 - (907,200 ) Balance, December 31, 2004 34,183,778 34,184 3,066,839 - 6,318 (2,514,698 ) Foreign currency translation - (82,678 ) - Net loss for the period ended December 31, 2005 - (448,271 ) Balance, December 31, 2005 34,183,778 34,184 3,066,839 - (76,360 ) (2,962,969 ) Foreign currency translation - (20,773 ) - Investment loss - (22,704 ) - Net loss for the period ended December 31, 2006 - (2,961,601 ) Balance, December 31, 2006 34,183,778 34,184 3,066,839 - (119,837 ) (5,924,570 ) Foreign currency translation - (5,848 ) - Net income for the period ended September 30, 2007 - 789,302 Balance, September 30, 2007 34,183,778 $ 34,184 $ 3,066,839 $ - $ (125,685 ) $ (5,135,268 ) The accompanying notes are an integral part of these consolidated financial statements. F-4 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Cash Flows For the Nine Months Ended September 30, 2007 and 2006 and the Period from Inception on July 18, 2001 through September 30, 2007 (Unaudited) From Inception on July 18, 2001 For the Nine Months Ended Through September 30, September 30, 2007 2006 2007 CASH FLOWS FROM OPERATIONG ACTIVITIES: Net income (loss) $ 789,302 $ (2,614,907 ) $ (5,135,268 ) Adjustments to reconcile net income (loss) to net cash used in operating activities Depreciation and amortization 501 37,645 100,590 Stock for services - - 263,720 Stock for technology - - 375,000 Bad debt expense - 16,440 52,784 Impairment of goodwill - 1,851,692 1,845,124 Gain on forgiveness of debt - - (19,872 ) Gain (loss) on sale of assets - 17,537 (1,297,501 ) Change in assets and liabilities (net of acquisition): Increase in other assets - (104,920 ) (18,219 ) Decrease in other receivable - 185,603 359,992 Decrease in prepaid expenses - 4,684 4,684 Increase in accrued interest - - (76,360 ) (Increase) decrease in inventory - (1,839 ) 5,255 (Decrease) increase in accounts payable (25,019 ) 125,620 298,117 (Decrease) increase in accrued expenses (855,790 ) 82,112 1,610,321 Net Cash Used in Operating Activities (91,006 ) (400,333 ) (1,631,633 ) CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (1,460 ) (9,134 ) (4,576 ) Proceeds received on sale of fixed assets 80 2,898 119,303 Payments made on related party notes - - (235,554 ) Proceeds received on related party notes - 167,000 477,407 Acquisition of investments - - (1,869,371 ) Proceeds from return of investments - 250,000 271,939 Net Cash Provided by (Used in) Investing Activities (1,380 ) 410,764 (1,240,852 ) CASH FLOWS FROM FINANCING ACTIVITIES: Receipt of subscription receivable - - 220,000 Proceeds from related party notes - - 239,731 Proceeds from notes payable 149,982 - 298,557 Payments made on notes payable (41,615 ) (149 ) (493,822 ) Proceeds from issuance of common stock - - 2,645,000 Net Cash Provided by (Used in) Financing Activities 108,367 (149 ) 2,909,466 NET INCREASE IN CASH AND CASH EQUIVALENT 15,981 10,282 36,981 EFFECT OF CURRENCY EXCHANGE RATE CHANGES ON CASH AND CASH EQUIVALENTS (6,505 ) (20,773 ) (27,278 ) CASH AND CASH EQUIVALENT AT BEGINNING OF PERIOD 227 22,623 - CASH AND CASH EQUIVALENT AT END OF PERIOD $ 9,703 $ 12,132 $ 9,703 SUPPLEMENTAL CASH FLOW INFORMATION Cash Payments For: Interest $ - $ - $ 717,548 Non-Cash Investing and Financing Activities Stock issued for thechnology $ - $ - $ 375,000 Stock issued for services $ - $ - $ 263,720 Stock issued for in lieu of debt $ - $ - $ 237,000 The accompanying notes are an integral part of these consolidated financial statements. F-5 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) September 30, 2007 Note 1 – Nature of Business and Going Concern (a)Description of Business Lexon Technologies, Inc. ("the Company" or "Lexon") was incorporated in April 1989 under the laws of state of Delaware, and owns 90.16% of Lexon Semiconductor Corporation ("Lexon Semi" orformerly known as Techone Co., Ltd ("Techone")) which develops and manufactures Low Temperature Cofired Ceramic (LTCC) components, including LTCC wafer probe cards, LTCC circuit boards, LTCC Light Emitting Diode (LED) displays and related products for the semiconductor testing and measurement, custom Printed Circuit Board (PCB), and cellular phone industries.The Company currently has no other business activities. Initially registered as California Cola Distributing Company, Inc, the Company changed its name twice:first to Rexford, Inc. in October 1992 and to the current name in July 1999. In July 1999, Lexon acquired 100% of the outstanding common stock of Chicago Map Corporation (CMC) in exchange for 10,500,000 shares of the Company's common stock through a reverse acquisition accompanied by a recapitalization. The surviving entity, Lexon, reflected the assets and liabilities of Lexon and CMC at their historical book values. Lexon dissolved CMC in 2002. In April 2002, Lexon acquired 100% of the outstanding common stock of Phacon Corporation (Phacon) in exchange for 17,500,000 (post-split) shares of Company's common stock through a reverse acquisition accompanied by a recapitalization. As part of the agreement, the Company elected a 1 for 10 reverse stock split and the acquired shares of Phacon were entirely canceled leaving the Company as the surviving entity. In March 2003, the Company incorporated Lexon Korea Corporation (“Lexon Korea”) as a wholly-owned subsidiary in the Republic of Korea for the purpose of entering intoLexon Korea was reorganized in August 2005, and as a result, the Company’s equity share in Lexon Korea was reduced to 10%. In December 2004, the Company acquired 90.16% of the voting stock of Techone Company, Ltd, a Korean corporation by investing $1,585,000.The Company recognized goodwill of $1,851,692 in the acquisition. The Company acquired Techone to develop it as the Company’s core operating business in Korea of manufacturing and selling LTCC related products.However, the development of the LTCC related products was not successful, and the operations of Techone became highly leveraged financially.In August 2005, certain creditors filed an involuntary foreclosure and sold Techone’s assets through public auction to satisfy secured debts. This disposal of assets resulted in a gain $1,315,469 for the year ended December 31, 2005.In February 2006, Techone changed its name to Lexon Semiconductor Corporation and all of its operation has been suspended due to lack of operating working capital. F-6 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) September 30, 2007 (b) Going Concern The Company’s consolidated financial statements are presented on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business. The Company has experienced recurring losses which have resulted in an accumulated deficit of $5,135,268and a working capital deficit of approximately $1,998,000 as of September 30, 2007. The development of the LTCC related products by Lexon Semi, which had been pursued as the Company’s core business, was unsuccessful, and most of assets of Lexon Semi were foreclosed and sold by creditors in August 2005. Since then, the operations of Lexon Semi have been suspended.This situation raises substantial doubt about the Company's ability to continue as a going concern. The Company’s ability to continue as a going concern is contingent upon its ability to secure additional financing, initiate sales of its products and attain profitable operations. As discussed earlier within this Note and Note 3, the development of planned products of Lexon Semi, the Company’s core business operation, was unsuccessful and most of assets of Lexon Semi were foreclosed and sold by creditors in August 2005. Since then, the operations of Lexon Semi have been suspended. The Company’s management is currently pursuing various sources of equity or debt financing, although there can be no assurance that the Company will be able to secure financing when needed or obtain on such terms that are satisfactory to the Company. The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty. It is the intent of management to continue to raise additional funds to sustain operations and to pursue acquisitions of operating companies in order to generate future profits for the Company. Note 2 - Significant Accounting Policies The following summary of significant accounting polices of the Company is presented to assist in understanding the Company’s financial statements. These accounting policies conform to the accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. (a) Basis of Financial Statement Presentation These financial statements have been prepared with the assumption that the Company will be able to realize its assets and discharge its liabilities in the normal course of business. (b) Basis of Consolidation The consolidated financial statements include the accounts of Lexon Technologies, Inc., and its majority-owned subsidiary, Lexon Semiconductor Co., Ltd. All material intercompany accounts and transactions have been eliminated in the consolidation. F-7 LEXON TECHNOLOGIES, INC. AND SUBSIDIARIES (A Development Stage Company) Notes to Consolidated Financial Statements (Unaudited) September 30, 2007 Minority interests are recorded to the extent of equity owned. Losses in excess of minority interest equity capital are charged against the majority interest and will be reversed when the losses reverse. (c) Unit of Estimates Preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the financial statements and related notes to financial statements.These estimates are based on management's best knowledge of current events and actions the Company may undertake in the future. Actual results may ultimately differ from estimates, although management does not believe such changes will materially affect the financial statements in any individual year. (d) Revenue Recognition Revenue is recognized, in accordance with Staff Accounting Bulletin No. 101 "Revenue Recognition in Financial Statements" ("SAB No. 101"), when delivery has occurred provided there is persuasive evidence of an agreement, the fee is fixed or determinable and collection of the related receivable is probable.As such, the Company recognizes revenue for its products generally when the product is shipped and title passes to the buyer.There are no multi-deliverables or product warranties requiring accounting recognition. (e) Currency Translation For the Company's foreign subsidiaries, the functional currency has been determined to be the local currency, Korean Won. In accordance with the Statement of Financial Accounting Standard No. 52, “Foreign Currency Translation”, the assets and liabilities are translated at year-end exchange rates, and operating statement items are translated at average exchange rates prevailing during the year. The resultant cumulative translation adjustments to the assets and liabilities are recorded as other comprehensive income (loss) as a separate component of stockholders’ equity. Exchange adjustments resulting from foreign currency transactions are included in the determination of net income (loss). Such amounts are immaterial for all years presented. In accordance with Statement of Financial Accounting Standards No. 95, "Statement of Cash Flows," cash flows from the Company's foreign subsidiaries are calculated based upon the local currencies. As a result, amounts related to assets and liabilities reported on the consolidated statements of cash flows will not necessarily agree with changes in the corresponding balances on the consolidated balance sheets. Since the subsidiary's financial statements must be translated into U.S. Dollars, major changes in the currency exchange rate between the foreign denominations and U.S. Dollars may have a significant impact on the operations of the Company.
